Case 1:16-cr-10184-IT Document 238 Filed 04/15/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )
)

Vv. ) Criminal No. 16-10184-IT(s)
)
)

BRYAN MORAN

DISMISSAL OF INDICTMENTS

Pursuant to Fed. R. Crim. P. 48(a), the United States Attorney for the District of
Massachusetts hereby dismisses the Indictment, charging Bryan Moran with possession with intent
to distribute fentanyl, in violation of 21 U.S.C. § 841(a)(1), and Superseding Indictment, charging
him with possession with intent to distribute 40 grams or more of fentanyl, in violation of 21
U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(vi), in this matter. In support of this dismissal, the
government states that on March 19, 2020, the Court entered an order allowing the defendant’s
motion to suppress, and the government is no longer able to proceed with prosecution of the case.

Respectfully submitted,

 

3 [r3]r0 Ci
Date ANDREW E. LELLING
United States Attorney

Kam ALA
KATHERINE FERGUSON 7
Assistant U.S. Attorney

Leave to File Granted:

yp ofhig Sof
HON. INDIRA TALWANI
United States District Judge
